
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 705
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2012
			Mr. Bilbray (for
			 himself, Mr. Hunter,
			 Mr. Jones,
			 Mr. Posey,
			 Ms. Jenkins,
			 Mr. Fortenberry,
			 Mr. Coble,
			 Mr. Filner,
			 Mr. Schilling,
			 Mr. McCotter,
			 Ms. Kaptur,
			 Mr. Wolf, Mr. Ryan of Ohio, and
			 Mr. Loebsack) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Expressing support for the designation of a
		  Buy American Week.
	
	
		Whereas the United States trade deficit represents an
			 insolvent imbalance in the exports and imports of our country;
		Whereas the United States global trade deficit in goods
			 was $726,700,000,000 in 2011, which represents nearly a $100,000,000,000
			 increase from 2010;
		Whereas domestic manufacturing represented only 9 percent
			 of the United States labor force in 2010 compared to 13 percent in 2000;
		Whereas the United States lost approximately 5,200,000
			 factory jobs between 2000 and 2010;
		Whereas over half of the manufactured goods bought and
			 sold in America are imported from foreign countries;
		Whereas this reduction in domestic manufacturing affects
			 not only labor force participation, but national security and economic
			 independence;
		Whereas domestic manufacturing is a critical component of
			 job creation and economic growth;
		Whereas country labeling plays an important role in
			 informing consumers of the country of origin of a product;
		Whereas the United States was founded on principles of
			 economic freedom and independence;
		Whereas recognizing the Fourth of July is an opportunity
			 for Americans to reflect and celebrate the founding of the United States;
			 and
		Whereas the first week in July, 2012, would be an
			 appropriate period to designate as Buy American Week: Now,
			 therefore, be it
		
	
		That the House of Representatives
			 supports—
			(1)the designation of
			 Buy American Week in support of United States heritage; and
			(2)the encouragement
			 of consumer investment in products made in the United States.
			
